Title: Treasury Department Circular to the Collectors of the Customs, 10 October 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentOctober 10th. 1789
Sir
I observe that by the 24th. Section of the Act for Registering and Clearing vessels &c. it is provided, that Vessels bound to foreign parts should deliver manifests of their Cargoes to the Collectors of the Ports from which they are to sail.
The object of this provision doubtless was to obtain a knowledge of the exports of the Country: to carry which into effect I am to desire that a regular account may be kept of the articles exported; and that quarter yearly returns be made to this office.
To render those returns uniform I shall shortly transmit a model. The first I shall expect to receive will be made up to the last of Decemr which I shall be glad to have as speedily as possible after that time, to be ready for the inspection of Congress when they meet.
Enclosed you will receive an Act for the suspending part of the Act for regulating the Collection of the Duties on Tonnage &c.
I am   Sir   Your Obedt. servant
A HamiltonSect of the Treasury
 